Case: 16-41709      Document: 00514386909         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 16-41709
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     March 14, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff–Appellee,

v.

RUBEN GONZALES,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-118-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ruben Gonzales has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Gonzales has filed a response. Gonzales’s request for appointment of new
counsel is denied as untimely. See United States v. Wagner, 158 F.3d 901, 902-
03 (5th Cir. 1998).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41709      Document: 00514386909   Page: 2   Date Filed: 03/14/2018


                                 No. 16-41709

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Gonzales’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2